Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
DETAILED ACTION
Examiner's Statement of reason for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus of automatic generation of a content security policy for a network resource.
The closest prior art, as previously recited, Khait (US 2020/0128085) and Shekyan (US 2016/0094575), are also generally directed to various aspects of generating a content security policy for a network resource.  However, none of Khait and Shekyan teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11, 21.  For example, none of the cited prior art teaches or suggest the steps of:
transmitting a first response to the first client device, the first response including the first network resource and a content tracker that causes the first client device to report information to the proxy server on one or more additional network resources that are identified when the first client device interprets the first network resource; generating a content security policy that is determined based on the information on the one or more additional network resources; transmitting a second response to the second client device, the second response including the first network resource and the content security policy that is determined based on the information
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439